Citation Nr: 0416084	
Decision Date: 06/21/04    Archive Date: 06/30/04	

DOCKET NO.  03-29 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance under Chapter 1606, 
Title 10, United States Code.  


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the benefit sought on appeal.  The 
veteran, who appears to have had verified active service from 
October 1980 to October 1986 and additional service in the 
Army National Guard and Air Force Reserve, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to appellate review.  In this 
regard, the Board is unable to complete its review of the 
veteran's claim for education benefits because the record 
appears to be incomplete or inconsistent especially 
concerning the veteran's service dates and his participation 
in the Selected Reserves. 

With respect to the veteran's service dates, a computer 
record dated in April 2003, specifically a Chapter 30 
Department of Defense (DOD) Data Record, indicates that the 
veteran served in the United States Air Force between October 
1980 and October 1986.  Other dates listed on that record 
were November 1976 to October 1986.  That record also appears 
to indicate that the veteran had transferred Chapter 34 
entitlement of 45 months and that he had entered the Selected 
Reserve on October 15, 1987.  A VA computer record dated in 
April 2003, specifically the Veteran Identification Data, 
indicates that the veteran's service dates were from October 
1980 to October 1986.  The Board notes that in veteran's 
application for VA education benefits received in April 2003 
he did not report any specific service dates.  Similarly, the 
veteran did not report any specific service dates in an 
application for VA education benefits received in May 2003.  
An electronic mail message, apparently from the service 
department, dated in July 2003, indicated that the veteran's 
basic start date was April 15, 1988, and that he was 
terminated for unsatisfactory participation on November 18, 
1989.  In the veteran's Substantive Appeal, he reports that 
he served on active duty from 1976 to 1986 and in the Texas 
Army National Guard from 1997 to 2003 and recently joined the 
United States Air Force Reserves in February 2003.  

The dates of the veteran's service are significant in 
determining the educational program the veteran may be 
eligible to participate in and the delimiting date for use of 
those benefits.  As such, and in light of the veteran's 
contentions in this case regarding his service, the Board is 
of the opinion that further inquiry is necessary; 
specifically, verification of the veteran's service dates and 
the dates of his participation in the Selected Reserves 
should be obtained.  

The Board notes further that with respect to the adjudication 
of the veteran's claim for educational assistance, following 
receipt of his April 2003 application and the April 2003 
computer information, the RO informed the veteran that he was 
not entitled to Chapter 30 educational benefits based on 
service between April 1980 and October 1986 and that he was 
not entitled to Chapter 1606 benefits because records did not 
show he was a member of the Selected Reserves.  The 
Chapter 30 DOD data record referred to above shows that the 
veteran entered Selective Reserves in October 1987.  
Following receipt of additional information from the veteran 
indicating that he had recently enlisted in the United States 
Air Force Reserve, information which included a Notice of 
Basic Eligibility for Selective Reserve educational 
assistance, the RO apparently granted educational assistance 
for the period of time between May and June 2003.  The RO 
subsequently acknowledged mistakenly awarding educational 
assistance to the veteran based on prior unsatisfactory 
participation in the Selective Reserves and the fact that the 
award was after an April 1998 delimiting date.  The veteran 
has expressed his confusion as to why his recent February 
2003 Selected Reserve six-year commitment does not entitle 
him to VA educational assistance and he has indicated that he 
does not understand the relevance of any prior participation 
in the Selected Reserves including that in 1987.  Once all 
periods of the veteran's military service as well as the 
dates of his participation in the Selected Reserves are 
verified by the appropriate service department entity, and if 
the veteran remains ineligible for VA educational assistance, 
the RO should ensure that the veteran is provided clear 
reasons and bases for the decision in a Supplemental 
Statement of the Case.  

While the Board acknowledges that information from computer 
data bases, such as the Chapter 30 DOD Data Record and the 
Veteran's Identification Data are used in adjudicating 
education benefit claims, and indeed are necessary for prompt 
adjudication of those claims, when the information appears to 
be inconsistent or incomplete particularly in light of the 
veteran's contentions regarding his service, the information 
contained in those data records may become less than 
reliable.  Thus, further inquiry is necessary.  The Board is 
of the opinion that the resolution of the veteran's claim for 
educational assistance would be greatly facilitated by 
specific verification of the veteran's periods and types of 
service, specifically the dates of the veteran's active duty, 
National Guard service and Selected Reserve service.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should obtain verification of 
all periods of the veteran's service, 
including specific dates of active duty, 
National Guard service and Selected 
Reserve service.  The RO should also 
obtain records or documentation 
pertaining to the veteran's enlistment in 
the Selected Reserves in 1987 or 1988 and 
records pertaining to his termination 
from that program due to unsatisfactory 
participation.  

2.  Based on the veteran's service dates, 
the RO should readjudicate the veteran's 
claim for educational assistance.  If the 
benefit sought is not granted, the 
veteran should be provided an explanation 
with reference to appropriate citation as 
to why he is not entitled to VA 
educational assistance.  If the veteran 
had prior Selected Reserve service that 
was terminated in 1989 due to 
unsatisfactory performance, the veteran 
should be provided an explanation with 
appropriate citation as to why any more 
recent enlistment in the Selected 
Reserves does not provide a basis for 
educational assistance.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.  



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

